Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 12/05/2022 has been entered. Claims 1-4 and 6-20 are pending. Claims 1, 19, and 20 are amended. No new claim is added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKCIN (US 20160226992) hereinafter AKCIN in view of JAYARAMAN et al. (US 20180176121) hereinafter JAYARAMAN and Shen (WO2019056949A) hereinafter Shen and further in view of DIWANE et al. (US 20140376559) hereinafter DIWANE. 
Regarding claim 1, AKCIN teaches a method, comprising: receiving, with a local terminal located on an external portion of a customer premises, a request for one or more services (i.e. a local off-net cache component receiving the request from the content device for the content item, [0033]); determining, with the local terminal, whether the local terminal can provide access to the one or more services (i.e. determine whether the content item is cached at the local off-net cache device, [0049]); based on a determination that the local terminal cannot provide access to the one or more services (i.e. determining that the content item is not available at the local off-net cache device, [0049]), querying, with the local terminal, a first remote terminal among one or more remote terminals that are located remote from the local terminal and communicatively coupled to the local terminal to determine at least one of whether the first remote terminal can provide access to the one or more services (i.e. integrated components that facilitate the communication of cached content items using the content delivery network platform. the content delivery network platform component is configured for receiving a request for a content item using the content delivery network protocol. The request for the content can be received from a local off-net cache component, [0054]-[0055]).
 However, AKCIN does not explicitly disclose whether the first remote terminal can provide one or more rules for accessing the one or more services; and based on a determination that the second remote terminal can provide the one or more rules for accessing the one or more services, receiving, with the local terminal and from the second remote terminal, the one or more rules for accessing the one or more services, and accessing, with the local terminal, the one or more services based on the one or more rules.
However, JAYARAMAN teaches whether the first remote terminal can provide one or more rules for accessing the one or more services (i.e. edge network device 220 may generate the first route information using the received information, [0075]); and based on a determination that the second remote terminal can provide the one or more rules for accessing the one or more services, receiving, with the local terminal and from the second first remote terminal, the one or more rules for accessing the one or more services (i.e. edge network devices 1 through 5, and core network device 1 and 2, may exchange route information identifying one or more routes (e.g., multicast routes) for sender devices, [0015]), and accessing, with the local terminal, the one or more services based on the one or more rules (i.e. edge network device 1 may provide traffic from sender devices 1 through 100 to edge network devices 3 through 5 that is destined for receiver devices 1 through 3 using the route information, [0028]).
Based on AKCIN in view of JAYARAMAN it would have been obvious to one of ordinary skill in the art before the effective fining date of the claimed invention to utilize the teaching of JAYARAMAN to the system of AKCIN in order to increase content delivery capability of AKCIN system.
However, AKCIN in view of JAYARAMAN do not explicitly disclose based on a determination that the first remote terminal cannot provide the access to the one or more services or provide the one or more rules for accessing the one or more services, querying, with the local terminal, a second remote terminal among the one or more remote terminals to determine at least one of whether the second remote terminal can provide access to the one or more services or whether the second remote terminal can provide the one or more rules for accessing the one or more services.
However, Shen teaches based on a determination that the first remote terminal cannot provide the access to the one or more services or provide the one or more rules for accessing the one or more services (i.e. The first edge APP may report the first edge device to the first network device, and the first network device determines that the first edge APP is unavailable according to the information reported by the first edge APP, page 19, paragraph 4), querying, with the local terminal, a second remote terminal among the one or more remote terminals to determine at least one of whether the second remote terminal can provide access to the one or more services or whether the second remote terminal can provide the one or more rules for accessing the one or more services (i.e. The first edge APP is unavailable, the second edge APP is available, and the first network device redirects the service request to the second edge APP, page 14, paragraph 1).
Based on AKCIN in view of JAYARAMAN and further in view of Shen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shen to the system of AKCIN and JAYARAMAN in order to improve efficiency of content delivering of AKCIN and JAYARAMAN system.
However, AKCIN in view of JAYARAMAN and further in view of Shen do not explicitly disclose wherein the one or more rules include a rule that a customer premises has permission to access one or more routes for accessing the one or more services.
However, DIWANE teaches wherein the one or more rules include a rule that a customer premises has permission to access one or more routes for accessing the one or more services (i.e. a service provider using customer-premises would have to request a carrier (such as AT&T, Sprint PCS, T-Mobile, or Verizon Wireless) to receive a specialized framed route. The carrier would then be required to configure the framed route in all deployments, and thereafter grant the framed route to the service provider, [0039], a framed route can allow a consumer to establish routing information via a secured virtual private network (VPN). Customer-premises equipment (CPE) refers to equipment located at premises of a subscriber, which connects with a carrier's telecommunications channel. CPE allows a consumer to access a carrier's services, and distribute the services around a consumer's house, [0021], and the gateway 214 can access and maintain information relating to the communication session, the subscriber, the radio bearers, and the policies relating to the communication session, [0033]).
Based on AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of DIWANE to the system of AKCIN, JAYARAMAN, and Shen in order to provide secure content delivery on AKCIN and JAYARAMAN, and Shen system.

Regarding claim 2, AKCIN teaches the local terminal is a distribution point unit located on the external portion of the customer premises (i.e. Local off-net caching may be implemented for use in a local area network (e.g., on-premise operating environment) based on a local off-net cache device that stores and distributes content items locally, [0021]).

Regarding claim 3, AKCIN teaches the first remote terminal is a central office located within at least one of a neighborhood or a city (i.e. the servers can be placed in remote point of presences (PoPs) located outside a content provider's regional networks, [0015]).

Regarding claim 4, AKCIN teaches the one or more services comprise at least one of one or more voice services, one or more audio services, one or more video services, or one or more data services (i.e. Content items may include, but is not limited to, audio files, video files, image files, and video games, [0019]).

Regarding claim 6, AKCIN does not explicitly disclose the information associated with the one or more routes for accessing the one or more services comprises at least one of one or more routes having a least amount of congestion or one or more routes having a least number of hops.
However, JAYARAMAN teaches the information associated with the one or more routes for accessing the one or more services comprises at least one of one or more routes having a least amount of congestion or one or more routes having a least number of hops (i.e. route information identifying one or more routes (e.g., multicast routes) for sender devices 1 through 200 and/or next hop information identifying one or more next hops for traffic from sender devices 1 through 200, [0015]). Therefore, the limitations of claim 6 are rejected on the analysis of claim 1, and the claim is rejected on that bases.

Regarding claim 9, AKCIN teaches the main terminal is communicatively coupled to the one or more remote terminals (i.e. Fig. 1).

Regarding claim 10, AKCIN teaches the main terminal is a main central office located within at least one of a city, a region, a state, or a country (i.e. Fig. 1).

Regarding claim 11, AKCIN does not explicitly disclose the main terminal comprises a database having a master list of the one or more rules for accessing the one or more services.
However, JAYARAMAN teaches the main terminal comprises a database (i.e. Edge network device includes a storage server, a server in a data center, [0040]) having a master list of the one or more rules for accessing the one or more services (i.e. A network device may store route information identifying routes associated with the network device and/or other network devices, [0011]). Therefore, the limitations of claim 11 are rejected on the analysis of claim 1, and the claim is rejected on that bases.

Regarding claim 12, AKCIN does not explicitly disclose the master list comprises at least one of information associated with one or more customers or one or more customer premises within at least one of a city, a region, a state, or a country, information associated with the one or more services that the one or more customers or the one or more customer premises have permission to access, or information associated with one or more routes for accessing the one or more services
However, JAYARAMAN teaches the master list comprises at least one of information associated with one or more customers or one or more customer premises within at least one of a city, a region, a state, or a country, information associated with the one or more services that the one or more customers or the one or more customer premises have permission to access, or information associated with one or more routes for accessing the one or more services (i.e. Edge network devices 1 through 5 may store the route information for sender devices 1 through 200 (e.g., in a list, a table, or another type of data structure). The manner in which each of edge network devices 1 through 5 stores the route information may depend on whether the route information is associated with a local or a remote sender device and/or a local or remote ingress interface, [0018]). Therefore, the limitations of claim 12 are rejected on the analysis of claim 1, and the claim is rejected on that bases.

Regarding claim 14, AKCIN does not explicitly disclose the second main terminal provides a backup of the one or more rules of the first main terminal.
However, JAYARAMAN teaches the second main terminal provides a backup of the one or more rules of the first main terminal (i.e. Edge network device includes a load balancer for storing information related to a route and/or a next hop, [0040]). Therefore, the limitations of claim 14 are rejected on the analysis of claim 1, and the claim is rejected on that bases.

Regarding claim 16, AKCIN teaches the first main terminal and the second main terminal are located in at least one of different cities, different regions, different states, or different countries, and wherein the first main terminal and the second main terminal are communicatively coupled together via low-latency transport lines (i.e. A content provider can provide access to content items using content provider servers (e.g., content provider server 110) from the content provider network (e.g., content provider network 115, [0038] and fig. 1, items 110 and 115).
Regarding claim 18, AKCIN teaches the first remote terminal automatically passes the query from the local terminal to the first main terminal without processing the query (i.e. A content provider can provide access to content items using content provider servers (e.g., content provider server 110) from the content provider network (e.g., content provider network 115). The content provider can rely on a content delivery network, as described herein, to communicate content items, [0038]).

Regarding claims 19-20, the limitations of claims 19-20 are similar to the limitations of claim 1 above. AKCIN further teaches an apparatus, comprising: at least one processor (i.e. Computing device includes one or more processors, [0066]); and a non-transitory computer readable medium communicatively coupled to the at least one processor (i.e. Computing device 700 typically includes a variety of computer-readable media, [0063]); an apparatus, comprising: at least one processor Computing device includes one or more processors, [0066]); and a non-transitory computer readable medium communicatively coupled to the at least one processor (i.e. Computing device 700 typically includes a variety of computer-readable media, [0063]). Therefore, the limitations of claims 19-20 are rejected on the analysis of claim 1, and the claims are rejected on that bases. 

Claims 7-8, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKCIN (US 20160226992) hereinafter AKCIN in view of JAYARAMAN et al. (US 20180176121) hereinafter JAYARAMAN and Shen (WO2019056949A) hereinafter Shen and DIWANE et al. (US 20140376559) hereinafter DIWANE view of Cen (US 20100299553) hereinafter Cen.  
Regarding claim 7, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE teach the limitation of claim 1 above and AKCIN further teaches the local terminal is communicatively coupled to the first remote terminal and a second remote terminal (i.e. Fig. 1, local cache device 130 connected with platform servers 120).
However, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE do not explicitly disclose based on a determination that the first remote terminal is experiencing at least one of congestion or an outage and based on the determination that the local terminal cannot provide access to the one or more services, performing the query, with the local terminal, of the second remote terminal.
However, Cen teaches based on a determination that the first remote terminal is experiencing at least one of congestion or an outage and based on the determination that the local terminal cannot provide access to the one or more services (i.e. it is determined whether the master cache service node failed to perform cache data processing. If the response received includes an error code, incorrect checksum, or the like or if the response times out, then it is determined that the master cache service node has failed, [0029]), performing the query, with the local terminal, of the second remote terminal (i.e. The cache client selects one cache service node from the available cache service nodes as the new master cache service node. Examples of the selection technique include dynamic load distribution selection, hash, or consistent hash. After selecting the master cache service node, the cache client sends a request for cache data processing to master cache service node, [0032] - [0033]).
Based on AKCIN in view of JAYARAMAN and Shen and DIWANE and further in view of Cen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching Cen to the system of AKCIN, JAYARAMAN, Shen and DIWANE in order to improve efficiency of AKCIN, JAYARAMAN and Shen system.

Regarding claim 8, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE teach the limitation of claim 1 above and JAYARAMAN further teaches querying, with the local terminal, a first main terminal, to determine at least one of whether the first main terminal can provide access to the one or more services or whether the first main terminal can provide the one or more rules for accessing the one or more services (i.e. edge network device 220 may generate the first route information using the received information, [0075]); and based on a determination that the first main terminal can provide the one or more rules for accessing the one or more services, receiving, with the local terminal and from the first main terminal, the one or more rules for accessing the one or more services (i.e. edge network devices 1 through 5, and core network device 1 and 2, may exchange route information identifying one or more routes (e.g., multicast routes) for sender devices, [0015]), and accessing, with the local terminal, the one or more services based on the one or more rules (i.e. edge network device 1 may provide traffic from sender devices 1 through 100 to edge network devices 3 through 5 that is destined for receiver devices 1 through 3 using the route information, [0028]).
  However, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE do not explicitly disclose based on a determination that the first remote terminal cannot provide access to the one or more services and cannot provide one or more rules for accessing the one or more services.
However, Cen teaches based on a determination that the first remote terminal cannot provide access to the one or more services and cannot provide one or more rules for accessing the one or more services (i.e. it is determined whether the master cache service node has failed to perform cache data processing, [0034]).
Based on AKCIN in view of JAYARAMAN and Shen and DIWANE and further in view of Cen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching Cen to the system of AKCIN, JAYARAMAN, Shen and DIWANE in order to improve efficiency of AKCIN, JAYARAMAN and Shen system.

Regarding claim 13, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE teach the limitation of claim 1 above and JAYARAMAN further teaches querying, with the local terminal via the first main terminal, a second main terminal, to determine at least one of whether the second main terminal can provide access to the one or more services or whether the second main terminal can provide the one or more rules for accessing the one or more services (i.e. edge network device 220 may generate the first route information using the received information, [0075]), wherein the second main terminal is communicatively coupled to the first main terminal (i.e. Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections, [0038]); and based on a determination that the second main terminal can provide the one or more rules for accessing the one or more services, receiving, with the local terminal and from the second main terminal via the first main terminal, the one or more rules for accessing the one or more services (i.e. edge network devices 1 through 5, and core network device 1 and 2, may exchange route information identifying one or more routes (e.g., multicast routes) for sender devices, [0015]), and accessing, with the local terminal, the one or more services based on the one or more rules (i.e. edge network device 1 may provide traffic from sender devices 1 through 100 to edge network devices 3 through 5 that is destined for receiver devices 1 through 3 using the route information, [0028]).
  However, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE do not explicitly disclose based on a determination that the first main terminal cannot provide access to the one or more services and cannot provide one or more rules for accessing the one or more services.
However, Cen teaches based on a determination that the first main terminal cannot provide access to the one or more services and cannot provide one or more rules for accessing the one or more services (i.e. it is determined whether the master cache service node has failed to perform cache data processing, [0034]).
Based on AKCIN in view of JAYARAMAN and Shen and DIWANE and further in view of Cen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching Cen to the system of AKCIN, JAYARAMAN, Shen and DIWANE in order to improve efficiency of AKCIN, JAYARAMAN and Shen system.

Regarding claim 15, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE do not explicitly disclose when the first main terminal is experiencing congestion or an outage, the first main terminal automatically passes the query from the local terminal to the second main terminal without processing the query.
However, Cen teaches when the first main terminal is experiencing congestion or an outage (i.e. when it is determined that the master cache service node has failed, [0035]), the first main terminal automatically passes the query from the local terminal to the second main terminal without processing the query (i.e. the cache client selects a backup cache service node as the new master cache service node, algorithmically or according to configuration, and sends future cache processing requests to the backup cache, [0036]). Therefore, the limitations of claim 15 are rejected on the analysis of claim 8, and the claim is rejected on that bases.

Regarding claim 17, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE teach the limitation of claim 1 above and JAYARAMAN further teaches, querying, with the local terminal, a first main terminal, to determine at least one of whether the first main terminal can provide access to the one or more services or whether the first main terminal can provide the one or more rules for accessing the one or more services (i.e. edge network device 220 may generate the first route information using the received information, [0075]); and based on a determination that the first main terminal can provide the one or more rules for accessing the one or more services, receiving, with the local terminal and from the first main terminal, the one or more rules for accessing the one or more services (i.e. edge network devices 1 through 5, and core network device 1 and 2, may exchange route information identifying one or more routes (e.g., multicast routes) for sender devices, [0015]), and accessing, with the local terminal, the one or more services based on the one or more rules (i.e. edge network device 1 may provide traffic from sender devices 1 through 100 to edge network devices 3 through 5 that is destined for receiver devices 1 through 3 using the route information, [0028]).
However, AKCIN in view of JAYARAMAN and Shen and further in view of DIWANE do not explicitly disclose based on a determination that the first remote terminal is experiencing at least one of congestion or an outage.
However, Cen teaches based on a determination that the first remote terminal is experiencing at least one of congestion or an outage (i.e. it is determined whether the master cache service node has failed to perform cache data processing, [0034]). Therefore, the limitations of claim 17 are rejected on the analysis of claim 8, and the claim is rejected on that bases.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
12/15/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447